Citation Nr: 9927325	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a low back, neck and 
shoulder disorder(s) acquired as a result of hospitalization 
and medical treatment provided by VA.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, that denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a low back, neck and shoulder disorder(s).  

As there is a previous final denial of this claim by the 
Board in August 1982, the Board has stated the issue on 
appeal as on the preceding page.  See Boggs v. West, 11 Vet. 
App. 334, 342-43 (1998) (citing Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998) (change in evidentiary standard applicable 
to a claim is neither new and material evidence nor an 
intervening change in law creating a new basis for 
entitlement).

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999). 

The veteran has also claimed entitlement to service 
connection for post traumatic stress disorder and a right 
ankle disorder, entitlement to increased disability ratings 
for service-connected chondromalacia of the left and right 
knees, and entitlement to a total disability rating for 
individual unemployability.  He further sought to reopen a 
claim of entitlement to service connection for a low back 
disorder as secondary to service-connected chondromalacia of 
the knees.  These claims have not yet been adjudicated and 
are referred to the RO for appropriate action.


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
The veteran submitted a written statement from Mark D. 
Butler, D.C., directly to the Board in May 1999.  He has not 
waived the RO's consideration of this evidence.  Therefore, 
in accordance with 38 C.F.R. § 20.1304(c), the case is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

The veteran contends that he sustained an injury and/or an 
aggravation of an injury of the low back, neck and 
shoulder(s) as a result of treatment during a period of VA 
hospitalization from September to December 1980.  Where new 
and material evidence has not been submitted to reopen a 
finally denied claim, VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
but VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996); Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, 
like the situation in Graves, the veteran has put the VA on 
notice of the existence of specific evidence that might be 
relevant to and probative of his claim. 

For example, in May 1999 Mark D. Butler, D.C. stated that the 
veteran "has indeed related to me his fall at the V.A. 
hospital as a causative factor in his low back pain.  This 
appears to me to be consistent with the records you sent me 
and I reviewed from various other providers."  The use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology.  Lee v. Brown, 10 Vet. App. 
336, 339 (1997).  An etiological opinion should be viewed in 
its full context, and not characterized solely by the medical 
professional's choice of words.  Id.; see also Mattern v. 
West, 12 Vet. App. 222 (1999); Bloom v. West, 12 Vet. App. 
185 (1999); Molloy v. Brown, 9 Vet. App. 513 (1996).  Dr. 
Butler's opinion was apparently based upon a review of other 
providers' medical records.  Thus, he should be requested to 
provide supporting clinical data or other rationale, complete 
with citation to competent authority, for his opinion.  He 
should also indicate what medical records were reviewed and 
considered in rendering his opinion.  

Further, the veteran has reported that he received private 
treatment for a low back disorder since 1980.  He has 
indicated that he was treated by Dr. John Ashley, Dr. Roger 
Green, Jim Taylor, D.C., Dr. Schrapps and/or Shrantz, and Dr. 
John Anthony.  The RO should advise the veteran of the 
importance of these private medical records to his claim.  In 
light of his contentions, these medical records might be 
relevant to the claim for compensation under the provisions 
of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103 (West 1991).

It also appears that the veteran has received treatment at VA 
Medical Centers (VAMCs) and has applied for Social Security 
Administration (SSA) disability benefits.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, 
the RO should make arrangements to obtain these records.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

Accordingly, once the RO has told the veteran of the 
importance of submitting the medical records requested above 
and given him an opportunity to submit them and has 
associated with the claims file VA treatment records and 
Social Security Administration disability determination 
records, the RO must determine whether new and material 
evidence has been submitted to reopen the veteran's claim.  
If the RO determines that new and material evidence has been 
submitted, it must next consider whether the veteran's claim 
is well grounded.

Finally, if, and only if, the RO determines that the claim is 
well grounded, it should assure that the duty to assist is 
fulfilled, to include providing the veteran an examination, 
if needed. 

Accordingly, this case is remanded for the following:

1.  Tell the veteran that the private 
medical records reflecting treatment for 
low back, neck and shoulder disorder(s) 
dated since 1980 to which he has referred 
(i.e., his complete, actual treatment 
records, as opposed to summaries, from Dr. 
Butler, Dr. John Ashley, Dr. Roger Green, 
Jim Taylor, D.C., Dr. Schrapps and/or 
Shrantz, and Dr. John Anthony and/or their 
successors), are important in connection 
with his claim and that, if there are 
private records pertinent to his claim, he 
should obtain and submit those records.  
See 38 C.F.R. § 3.159(c) (1998).  Give him 
an appropriate period of time within which 
to submit these records.

2.  Ask the veteran to request that Dr. 
Butler provide supporting clinical data 
or other rationale, complete with 
citation to competent authority, for his 
opinion concerning the relationship, if 
any, between the veteran's current low 
back disorder and his 1980 VA 
hospitalization.  Dr. Butler should also 
indicate what medical records were 
reviewed and considered in rendering his 
opinion.

3.  Obtain the veteran's complete 
treatment records from any VAMCs where 
he has been treated, dated from 1980 
forward.  All records maintained are to 
be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

4.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

5.  After the above records are 
associated with the file, review it and 
determine whether the veteran has 
submitted new and material evidence to 
reopen his claim, with reference to the 
requirements of 38 C.F.R. § 3.156(a).  
If, and only if, it is determined that 
new and material evidence has been 
submitted, review all the evidence and 
determine whether the veteran's reopened 
claim is well grounded.  If, and only if, 
it is determined that the claim is well 
grounded, undertake such other 
development as may be indicated, to 
include providing the veteran an 
appropriate examination if one is needed 
to determine the nature and etiology of 
any current low back, neck, or shoulder 
disorder(s).  Readjudicate the claim, and 
if the decision with respect to the claim 
remains adverse to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


